DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray radiation, does not reasonably provide enablement for the broad scope of radiation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claim(s).
While the specification is enabling for x-ray radiation (see paragraph 0051), the specification does not enable one to make the invention with other types of radiation, such as radio waves or cosmic radiation. Since the specification does not enable one to make the invention commensurate in scope with the claim(s) without undue experimentation, the claim or claims have been rejected for enablement issues. See Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007). This rejection may be obviated by inserting "x-ray" before each instance of "radiation" in the body of the claim(s).

Double Patenting

6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.      Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,842,459 (Isogai et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
         With respect to claim 1, the patented claims 1-3 claim a control system, comprising: a radiation emission apparatus that generates radiation; and a radiographic imaging apparatus that generates image data by receiving radiation, wherein a first apparatus of the radiation emission apparatus and the radiographic imaging apparatus includes a first timer that performs time measurement in conjunction with the first apparatus to periodically generate first time measurement information, a second apparatus of the radiation emission apparatus and the radiographic imaging apparatus includes a second timer that performs time measurement in conjunction with the second apparatus to periodically generate second time measurement information, and at least one apparatus of the radiation emission apparatus and the radiographic imaging apparatus comprises: a hardware processor that notifies an abnormality (based on the stored adjustment conditions) of the first or second timer provided in the at least one apparatus and will adjust the operational conditions of the apparatus. 
            With respect to claim 2, the patented claims 1-3 claim the control system according to claim 1, wherein the hardware processor notifies the abnormality (based on the stored adjustment conditions) of the first or second timer after ending the imaging and will adjust the operational conditions of the apparatus. 
           With respect to claim 3, the patented claims 1-3 claim the control system according to claim 1, wherein the hardware processor measures the accuracy of the first or second timer to check whether or not there is the abnormality (based on the stored adjustment conditions) and will adjust the operational conditions of the apparatus. 
           With respect to claim 4, the patented claims 1-3 claim the control system according to claim 1, wherein the hardware processor adjusts the operation of the first or second timer provided in the at least one apparatus. 
          With respect to claim 5, the patented claims 1-3 claim a control system that would provide user to perform a radiographic imaging control method, comprising: performing time measurement in conjunction with a radiation emission apparatus to periodically generate first time measurement information, performing time measurement in conjunction with a radiographic imaging apparatus to periodically generate second time measurement information, and notifying an abnormality (based on the stored adjustment conditions) of the first or second timer and will adjust the operational conditions of the apparatus. 

Claim Rejections - 35 USC § 102

8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.     Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ubukata et al. 2017/0290921 A1).
           With respect to claim 5, Ubukata et al. teach a radiographic imaging control method, comprising (see abstract; Figs. 1-7; paragraphs 0023-0029, 0074-0076 and 0098): performing time measurement in conjunction with an X-ray radiation emission apparatus (50) to periodically generate first time measurement information, performing time measurement in conjunction with 
    PNG
    media_image1.png
    511
    519
    media_image1.png
    Greyscale
a radiographic imaging apparatus (1) to periodically generate second time measurement information, and notifying an abnormality of the first or second timer (see paragraph 0076). 

Conclusion

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./     September 28, 2021